         Case 4:20-cv-00192-RSB-CLR Document 3 Filed 10/05/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    UNITED STATES OF                      )
    AMERICA,                              )
                                          )
                   Plaintiff,             )
                                          )
    v.                                    )           CV420-192
                                          )
    60 KPM 50SX DIRT BIKES,               )
                                          )
                   Defendant.             )

                                     ORDER

         In order to ensure the “just, speedy, and inexpensive” determination

of this case, Fed. R. Civ. P. 1, the undersigned Magistrate Judge will

conduct a telephonic scheduling conference with the parties in accordance

with Federal Rule of Civil Procedure 16 on December 8, 2020, at 3:00 p.m.1

Parties should be prepared to discuss all issues related to this case,

including objections to jurisdiction, a schedule for discovery, and the

possibility of early resolution through a Court-facilitated settlement

conference or other form of alternative dispute resolution. Forfeiture

actions are excluded from the requirements of Rule 26(f) and the Court


1
 A notice providing participation instructions with be provided by the Court in
advance of the conference.
     Case 4:20-cv-00192-RSB-CLR Document 3 Filed 10/05/20 Page 2 of 2




will not, at this time, require the parties to participate in a formal

Rule26(f) conference or to complete a formal report. For the sake of

efficiency, the parties are encouraged to confer in advance of the

scheduling conference on the creation of a joint discovery proposal.

     Any amendments to the pleadings or joinder of additional parties

shall be filed no later than 30 days from the date of this Order.

     SO ORDERED, this 5th day of October, 2020.



                                   ________________________________
                                   __
                                   ________
                                     _     ___
                                            _ ___________
                                                       ______
                                                           ______
                                                           __
                                   CHRISTOPHER
                                   CHHRISTTOOP
                                             PHER L. RAY  Y
                                   UNITED STATES T S MAGISTRATE
                                             STATE     MAGISTR      JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
